                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 1 of 6




                                        1 Craig Solomon Ganz (023650)
                                          Michael A. DiGiacomo (032251)
                                        2 Sarah A. Noe (036283)
                                          BALLARD SPAHR LLP
                                        3 1 E. Washington St., Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Email: ganzc@ballardspahr.com
                                        5 Email: digiacomom@ballardspahr.com
                                          Email: noes@ballardspahr.com
                                        6 Telephone: 602.798.5400
                                        7 Facsimile: 602.798.5595
                                            Attorneys for STORE Master Funding II, LLC
                                        8
                                        9                           IN THE UNITED STATES DISTRICT COURT

                                       10                                  FOR THE DISTRICT OF ARIZONA
                                       11
1 East Washington Street, Suite 2300




                                          STORE Master Funding II, LLC, a
                                       12 Delaware limited liability company,                  CASE NO. __________
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                     Plaintiff,                       COMPLAINT
                                       14
                                                              vs.                              (Breach of Contract; Breach of the Duty
                                       15                                                      of Good Faith and Fair Dealing)
                                            CPB Foods, LLC, a Kentucky limited
                                       16
                                            liability company,
                                       17
                                                              Defendant.
                                       18
                                       19            Plaintiff STORE Master Funding II, LLC (“STORE” or “Landlord”), for its
                                       20 Complaint against Defendant CPB Foods, LLC (“CPB” or “Tenant”) alleges as follows:
                                       21                              PARTIES, JURISDICTION, AND VENUE
                                       22            1.       Plaintiff is a Delaware limited liability company with its principal place of
                                       23 business in Scottsdale, Arizona. Plaintiff’s sole member is STORE Capital Acquisitions,
                                       24 LLC, a Delaware limited liability company. STORE Capital Acquisitions, LLC’s sole
                                       25 member is STORE Capital Corporation, a Maryland corporation. For purposes of diversity
                                       26 jurisdiction, Plaintiff is a citizen of the States of Delaware, Arizona, and Maryland.
                                       27            2.       Defendant CPB is a limited liability company organized under the laws of
                                       28 the State of Kentucky. Based on a review of publicly filed documents, CPB only has one

                                            DMWEST #41034416 v5
                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 2 of 6




                                       1    member: Ryan D. Bridgeman. Upon information and belief, Ryan D. Bridgeman is an
                                       2    individual residing in Louisville, Kentucky. Upon information and belief, Defendant CPB
                                       3    is a citizen of the State of Kentucky, for purposes of diversity jurisdiction
                                       4             3.       Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts have original
                                       5    jurisdiction over all civil actions between citizens of different states where the amount in
                                       6    controversy exceeds $75,000, exclusive of interest and costs.
                                       7             4.       For purposes of § 1332(a)(1), Plaintiff is a citizen of Delaware, Arizona, and
                                       8    Maryland. Defendant CPB, on information and belief, is a citizen of the State of Kentucky.
                                       9             5.       The amount in controversy exceeds $75,000, exclusive of interests and costs.
                                       10            6.       Venue is proper in the District of Arizona because the acts and events giving
                                       11   rise to the claims set forth herein took place fully, or in substantial part, in Maricopa
1 East Washington Street, Suite 2300




                                       12   County, Arizona.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13            7.       In the Lease, as defined below, Parties agreed that “[f]or purposes of any
                                       14   action or proceeding arising out of this Lease, the parties hereto expressly submit to the
                                       15   jurisdiction of all federal and state courts located in the State of Arizona.”
                                       16                                    GENERAL ALLEGATIONS
                                       17            8.       STORE, as Landlord, and CPB, as Tenant, entered into that certain Amended
                                       18   and Restated Lease Agreement dated March 27, 2018 for property located at 12255 US 49,
                                       19   Gulfport, MS (the “Property”).
                                       20            9.       On or about April 1, 2020, STORE and CPB entered into that certain
                                       21   Amendment to Amended and Restated Lease Agreement dated April 1, 2020 (the
                                       22   “Amendment”, together with the Amended and Restated Lease Agreement, the “Lease”).
                                       23            10.      The parties agreed, under the Lease, that the Lease shall be governed by, and
                                       24   construed with, the Laws of the applicable state in which the Property is located, without
                                       25   giving effect to any state’s conflict of Laws principles.
                                       26            11.      The Property is located in Mississippi.
                                       27            12.      Pursuant to the Lease, CPB was obligated, among other things, to pay base
                                       28   rent on or before the first day of each calendar month (“Base Monthly Rent”).

                                            DMWEST #41034416 v5                              2
                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 3 of 6




                                       1             13.      CPB also agreed to pay additional rent, including all sums of money required
                                       2    to be paid by CPB to STORE which are not specifically referred to in the Lease as Base
                                       3    Monthly Rent.
                                       4             14.      Under the Lease, CPB agreed to pay a late charge of five percent (5%) of the
                                       5    unpaid sums in addition to a default interest rate. The Lease provides that, in the event that
                                       6    the CPB defaults in the payment of rent, the unpaid rent bears interest from the due date to
                                       7    the date of complete payment at a rate of eighteen percent (18%) per annum.
                                       8             15.      The parties agreed that the default rate would be computed from and
                                       9    including the date such payment was due through and including the date of the payment,
                                       10   not to exceed the maximum rate permitted by law.
                                       11            16.      Under the Lease, CPB agreed to lease the Property for an initial term that
1 East Washington Street, Suite 2300




                                       12   would terminate on April 30, 2028, subject to any renewals as agreed between the parties.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13            17.      On or about April 10, 2020, STORE sent a Notice of Event of Default to CPB
                                       14   for failing to pay April 2020 rent.
                                       15            18.      On or about November 24, 2020, STORE sent a Notice of Event of Default
                                       16   to CPB for failing to pay November rent.
                                       17            19.      CPB has not paid Base Monthly Rent or additional rent to STORE since
                                       18   October 2020.
                                       19            20.      In November 2020, CPB sent a letter to STORE stating that CPB was
                                       20   relinquishing the premises to STORE.
                                       21            21.      On or about January 7, 2021, as a result of CPB’s surrendered possession of
                                       22   the Property, STORE had the Property rekeyed.
                                       23            22.      As of the date of this filing, despite diligent effort, STORE has been unable
                                       24   to relet the Property.
                                       25            23.      Pursuant to the Lease, CPB’s failure to pay rent when due is an Event of
                                       26   Default.
                                       27            24.      Pursuant to the Lease, because CPB’s Event of Default is based on a failure
                                       28   to pay Base Monthly Rent, taxes, insurance, other charges, and monetary obligations,

                                            DMWEST #41034416 v5                             3
                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 4 of 6




                                       1    STORE is entitled to accelerate and recover from CPB an amount equal to all rent and
                                       2    monetary obligations due and owing and scheduled to become due and owing under the
                                       3    Lease both before and after the date of such breach.
                                       4              25.     As of the date of this filing, CPB owes STORE $101,567.26, exclusive of
                                       5    interest, in unpaid rent, property taxes, and late fees.
                                       6              26.     Pursuant to the acceleration clause in the Lease, $1,249,386.44 is due and
                                       7    owning under the Lease as a result of CPB’s default.
                                       8              27.     In addition to any relief to which it is entitled and pursuant to the Lease,
                                       9    STORE is entitled to all of its reasonable attorneys’ fees and other costs incurred in
                                       10   exercising its rights and pursuing its remedies.
                                       11                                     FIRST CAUSE OF ACTION
1 East Washington Street, Suite 2300




                                                                              (Breach of Lease Agreement)
                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13             28.     STORE incorporates all prior allegations of the Complaint as if fully set forth
                                       14   herein.
                                       15             29.     The Lease is a valid, binding, and enforceable agreement between STORE
                                       16   and CPB.
                                       17             30.     At all relevant times, the STORE, as landlord, performed its obligations
                                       18   under the Lease.
                                       19             31.     CPB has breached the Lease for the reasons set forth above, including
                                       20   without limitation by failing to pay Base Monthly Rent and additional rent as required
                                       21   under the terms of the Lease.
                                       22             32.     CPB has failed to pay the amounts owed prior to termination as required by
                                       23   the Lease.
                                       24             33.     As a result of CPB’s breaches, STORE has been damaged in an amount to
                                       25   be proven at trial, but in no event less than $101,567.26, plus interest at the rate of 18% per
                                       26   annum, and reasonable attorneys’ fees and costs incurred by STORE in the enforcement of
                                       27   its rights under the Lease pursuant to the terms thereof.
                                       28

                                            DMWEST #41034416 v5                              4
                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 5 of 6




                                       1                              SECOND CAUSE OF ACTION
                                                 (Breach of the Covenant of Good Faith and Fair Dealing – In the Alternative)
                                       2
                                       3              34.     Plaintiff incorporates all prior allegations of the Complaint as if fully set forth
                                       4    herein.
                                       5              35.     The Lease is a valid contract entered into by STORE and the CPB governed
                                       6    by the laws of the State of Mississippi.
                                       7              36.     Mississippi law implies a duty of good faith and fair dealing into all contracts,
                                       8    including the Lease.
                                       9              37.     CPB owes a duty of good faith and fair dealing to STORE.
                                       10             38.     This duty requires the CPB to refrain from doing anything that prevents any
                                       11   other party to the contract from receiving benefits of the contract.
1 East Washington Street, Suite 2300




                                       12             39.     By the acts set forth herein, including, but not limited to, the CPB’s failure
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13   to pay Base Rent and additional rent when due, CPB has breached its duty of good faith
                                       14   and fair dealing.
                                       15             40.     As a direct and proximate result of CPB’s breach of its duty of good faith
                                       16   and fair dealing, STORE sustained damages in an amount to be proven at trial.
                                       17                                  ATTORNEYS’ FEES AND COSTS
                                       18             41.     Plaintiff is entitled to attorneys’ fees and costs expended in enforcing its
                                       19   rights and in prosecuting this action, pursuant to the Lease.
                                       20                                     CONDITIONS PRECEDENT
                                       21             42.     All conditions precedent have been performed, satisfied, have occurred, or
                                       22   have been waived.
                                       23                                        PRAYER FOR RELIEF
                                       24             WHEREFORE, Plaintiff STORE prays that judgment be entered in its favor and
                                       25   against Defendant on each claim asserted herein, and that the Court grant the following
                                       26   relief:
                                       27             A.    With respect to the First Cause of Action, Plaintiff STORE requests that
                                       28                   judgment be entered in its favor and against CPB, awarding damages in an

                                            DMWEST #41034416 v5                                5
                                                 Case 2:21-cv-00420-GMS Document 1 Filed 03/11/21 Page 6 of 6




                                       1                    amount to be proven at trial, together with interest through the date of
                                       2                    judgment, post-judgment interest, and reasonable attorneys’ fees and costs
                                       3                    incurred in pursuing relief under the Lease and bringing this action;
                                       4             B.     With respect to the Second Cause of Action, pleaded in the alternative, Plaintiff
                                       5                    STORE requests that judgment be entered in its favor and against CPB,
                                       6                    awarding damages in an amount to be proven at trial, together with interest
                                       7                    through the date of judgment, post-judgment interest, and reasonable
                                       8                    attorneys’ fees and costs incurred in pursuing relief under the Lease and
                                       9                    bringing this action;
                                       10            C.     Any such other and further relief the Court deems just and proper under the
                                       11                   circumstances.
1 East Washington Street, Suite 2300




                                       12            DATED this 11th day of March, 2021.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                                                 BALLARD SPAHR LLP
                                       14
                                                                                          By: /s/ Sarah A. Noe
                                       15
                                                                                              Craig Solomon Ganz
                                       16                                                     Michael A. DiGiacomo
                                                                                              Sarah A. Noe
                                       17                                                     1 East Washington Street, Suite 2300
                                       18                                                     Phoenix, AZ 85004-2555
                                                                                              Email: ganzc@ballardspahr.com
                                       19                                                     Email: digiacomom@ballardspahr.com
                                                                                              Email: noes@ballardspahr.com
                                       20                                                     Telephone: 602.798.5400
                                       21                                                     Facsimile: 602.798.5595

                                       22                                                        Attorneys for Plaintiff

                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #41034416 v5                              6
